UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-7822



PETER P. HERRERA,

                                             Plaintiff - Appellant,

         versus

ARCHIE GEE, Warden; J. HENNEBERRY, Director,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
702-AMD)


Submitted:   March 27, 1997                 Decided:   April 4, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Peter P. Herrera, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Herrera v. Gee, No. CA-96-702-AMD (D. Md. Oct. 23, 1996). We dis-
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2